EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), dated as of November 6, 2008, is
made between Home Diagnostics, Inc., a Delaware corporation with offices (the
“Offices”) at 2400 NW 55th Court, Fort Lauderdale, Florida (the “Company”), and
J. Richard Damron, Jr., an individual residing at 2120 NW 25th Street, Boca
Raton, Florida 33431 (“Executive”), currently the President and Chief Executive
Officer (CEO) of the Company.

The Company desires to assure itself of the continued services of Executive as
an executive of the Company for the Term set forth herein and, to that end,
desires to enter into this new contract of employment with Executive, upon the
terms and conditions herein set forth, and Executive is desirous of entering
into this contract of employment. This Agreement supersedes the Employment
Agreement between the Company and Executive dated January 1, 2006, which
Employment Agreement, upon execution of this Agreement, shall be null and void
and have no further force or effect.

The parties, intending to be legally bound and in consideration of the
provisions hereof, agree as follows:

1. EMPLOYMENT:

(a) Executive will continue to be employed by the Company as President and Chief
Executive Officer through the Term, to perform the duties and services generally
associated with the direction and supervision of the day to day operations of
the Company and as may be assigned to him from time to time by the Board of
Directors of the Company (the “Board”) consistent herewith.

(b) Executive agrees to cooperate in the search for a new CEO as directed by the
Company. In the event the Company is successful in its said CEO search during
the Term, Executive agrees to aide and assist in the transition from Executive
to the new CEO of Executive’s responsibilities, stepping aside from the
day-to-day operations of the Company during the transition as CEO is directed by
the Board, consistent with the provisions of this Agreement.

(c) Executive agrees to his continuing employment and agrees to perform such
duties to the best of his ability, and shall use his best efforts, skill and
ability to promote the interest of the Company and otherwise to assist the
Company in such matters as to which his knowledge and expertise may be
particularly relevant. During the Term, Executive shall, except during customary
vacation periods and periods of illness, devote all of Executive’s business
time, attention and energies to the performance of Executive duties and to the
business and affairs of the Company and to promoting the best interests of the
Company, and shall not, either during or outside of such normal business hours,
directly or indirectly, engage in any activity inimical to such best interests,
provided, however, that Executive may reasonably alter his Company commitments
commensurate with any diminution of his day-to-day responsibilities after the
hiring of a new CEO by the Board as set forth in paragraph (b) above, without
such reduction negatively affecting Executive’s continuing entitlement to the
compensation and benefits as set froth herein.

2. TERM: The term of this Agreement (the “Term”) shall commence on the date
hereof and end, unless earlier terminated as provided herein, on the earlier of
(i) June 30, 2009, or (ii) any date specified by the Board in a written notice
to Executive given on or after February 28, 2009, and no less than thirty
(30) days prior to the date of termination. By agreement of the Company and
Executive, this Agreement and the Term may be extended.

3. COMPENSATION AND BENEFITS: In consideration of his services during the Term,
Executive shall be paid compensation and receive benefits from the Company as
follows:

(a) Executive shall receive a salary (“Base Salary”) at an annual rate of Five
Hundred Forty-Six Thousand Dollars ($546,000), payable in bi-weekly installments
or in such other installments as may be agreed upon. Executive’s salary rate may
be increased by the Board from time to time in its sole discretion, but not
decreased.

(b) On termination of the employment of Executive at the end of the Term, the
Company shall pay Executive a severance payment (the “Severance Payment”) of one
full year’s Base Salary ($546,000), allocated one-half to the Company’s deferred
compensation plan for the benefit of Executive, and one-half to Executive in a
lump sum. Notwithstanding any other provision in this Agreement to the contrary,
as a condition precedent to receiving the Severance Payment pursuant to this
paragraph 3(b), subject to his receipt of all salary, compensation and benefits
through the date of termination owed him by the Company, Executive agrees to
execute (and not revoke) a Separation Agreement and Release in the form attached
hereto as Addendum “A” (the “Release”). If Executive fails to execute and
deliver the Release, other then for Company’s failure to pay Executive all
salary, compensation and benefits through the date of termination owed Executive
hereunder, or revokes the Release, Executive agrees that he shall not be
entitled to receive the Severance Payment. For purposes of this Agreement, the
Release shall be considered to have been executed by Executive if it is signed
by his legal representative in the case of legal incompetence or on behalf of
Executive’s estate in the case of his death.

(c) Executive shall be entitled to receive an annual bonus for calendar year
2008, determined by the Board in accordance with the 2008 Management Bonus
Program, of up to 50% of Executive’s Base Salary in paragraph (a) above, payable
no later than March 15, 2009. Executive shall not be entitled to receive any
bonus with respect to 2009 or any part thereof.

(d) Executive shall continue to be entitled to participate in the Company’s
benefit plans that are generally available to the Company’s executives and
employees, all in accordance with the normal policies and practices of the
Company, including, without limitation, health insurance, life insurance,
disability insurance, 401-K plan and stock option plans. The Company reserves
the right to make such modifications in its benefit plans at any time as it, in
its sole discretion, deems appropriate, provided, however, that no such
modification(s) shall be made to the terms set forth herein that would adversely
affect Executive hereunder, it being the intention of the Company and Executive
to preserve all benefits and rights previously and currently afforded Executive,
as by way of example but not limitation, Executive’s stock option grants and
rights, as more fully documented by letter of July 8, 2008, to Executive from
the Company, signed by Ronald Rubin, CFO, including Schedule A referenced and
attached thereto, a copy of which is attached as Addendum “B” hereto and
incorporated herein as though set forth fully. Further, to the extent possible,
if desired by Executive, the Company shall cooperate in transitioning any
current benefits provide by the Company to Executive on departure, as for
example disability insurance and any life insurance policy on Executive’s life.

(e) Executive shall be entitled to receive three (3) weeks of paid vacation per
annum plus U.S. holidays applicable to all Company employees.

(f) Executive’s principal place of service shall not be changed from the present
offices, without Executive’s consent, which may be withheld for any or no
reason, except that such principal place of service may be changed without
Executive’s consent to any comparable office space within 15 miles of the
residence of Executive.

(g) All compensation shall be subject to withholding and other applicable taxes.

4. TERMINATION:

(a) Executive’s employment under this Agreement shall terminate:

(i) upon written notice from the Company to Executive, for Cause (“Cause” being
defined for this purpose as Executive’s dishonesty, willful or intentional harm
to the Company or failure to comply with a reasonable request of the Board,
material breach of this Agreement, excessive absence, conviction of a felony
under U.S. Federal, state or local laws or any applicable foreign laws,
misconduct in connection with or affecting the business of the Company,
negligence in performing Executive’s duties hereunder, failure to perform
Executive duties hereunder after delivery to Executive by the Company of written
notice identifying the duties not being performed by Executive or illegal drug
use by Employee; provided, however, that “Cause” shall not include the refusal
of Executive to accept a material, unconsented reduction in responsibilities and
duties or to accept relocation from the offices, in each case other than as
provided herein (any such reduction or relocation being hereinafter referred to
as a “Just Cause Event”).

(ii) upon the death of Executive; or

(iii) upon 30 days’ advance written notice from either the Company or Executive
to the other in the event Executive acquires a Permanent Disability (“Permanent
Disability”), being defined for this purpose as it is defined in the Company’s
long-term disability insurance policy in effect at such time, by reason of
physical or mental disability, and Executive is incapable of performing
Executive’s principal duties for a period of two consecutive months or 60 days’
in the aggregate in any 12 month period.

(b) Executive’s employment under this Agreement shall terminate upon written
notice from the Company to Executive without Cause at any time.

(c) In the event that this Agreement is terminated by the Company for Cause
pursuant to subparagraph 4(a)(i) hereof, Executive shall be entitled to receive,
after termination, all unpaid compensation earned and payable under Section 3
hereof through the date of termination, but shall not be entitled to any
Severance Payment pursuant to paragraph 3(b) hereof.

(d) In the event that this Agreement is terminated by the Company upon
Executive’s death or Permanent Disability pursuant to subparagraphs 4(a)(ii) or
(iii) hereof, Executive shall be entitled to receive, after termination, all
unpaid compensation earned and payable under Section 3 hereof through the date
of termination (including accrued and unused vacation), and shall also be
entitled to the Severance Payment pursuant to paragraph 3(b) hereof.

(e) In the event that this Agreement is terminated pursuant to Section 4(b)
hereof or by Executive upon the occurrence of a Just Cause Event, Executive
shall be entitled to continue to receive, after such termination, all unpaid
compensation earned and payable under Section 3 hereof through the date of
termination (including accrued and unused vacation), and shall also be entitled
to the Severance Payment pursuant to paragraph 3(b) hereof.

(f) When this Agreement is terminated, Executive shall be allowed to continue to
participate in the Company’s health insurance plan as set forth in paragraph
(g) below.

(g) Notwithstanding anything herein to the contrary, in the event that this
Agreement is terminated or expires by its terms, Executive and his spouse shall
be entitled to continue participation in the Company’s health insurance plan at
the Company’s expense until the earlier of the first day of full Medicare
benefits eligibility or August 21, 2019, which health insurance plan will
continue to provide Executive and his spouse with benefits that are comparable
to those existing at the time of such termination or expiration of this
Agreement.

5. COMPANY’S TRADE SECRETS: Executive acknowledges that he understands that in
the performance of his duties with the Company he will be exposed to the
Company’s trade secrets and confidential information. For purposes of this
Agreement, “Trade Secrets” and/or “Confidential Information” means information
or material that is commercially valuable to the Company and not generally known
in the industry. This includes, but is not limited to, the following:

(a) any and all versions of the Company’s proprietary computer software
(including source code and object code), hardware, firmware and documentation;

(b) technical information concerning the Company’s products and services,
including training programs, product data and specifications, diagrams, flow
charts, drawings, test results, know-how, processes, inventions, research
projects and product development;

(c) information concerning the Company’s business, including cost information,
profits, sales information, accounting and unpublished financial information,
business plans, markets and marketing methods, customer lists and customer
information, purchasing techniques, supplier lists and supplier information and
advertising strategies;

(d) information concerning the Company’s employees, including their salaries,
strengths, weaknesses and skills;

(e) non-public information submitted by the Company’s customers, suppliers,
employees, consultants or co-venturers with the Company for study, evaluation or
use; and

(f) any other information not generally known to the public which, if misused or
disclosed, could reasonably be expected to adversely affect the Company’s
business.

6. NONDISCLOSURE OF TRADE SECRETS AND CONFIDENTIAL INFORMATION: Executive agrees
that he will keep the Company’s Trade Secrets and Confidential Information,
whether or not prepared or developed by him, in the strictest of confidence at
all times, both during and after the Term. Executive will not use or disclose
such secrets or information to others without the Company’s written consent,
except when necessary to perform his duties with the Company.

7. CONFIDENTIAL INFORMATION OF OTHERS: Executive agrees that he will not
disclose to the Company, use in the Company’s business, or cause the Company to
use any information or material that is a trade secret of others. Executive
hereby represents and warrants that his performance of this Agreement will not
breach any agreement to keep confidential any proprietary information acquired
by him prior to his employment by the Company.

8. NO CONFLICTING OBLIGATIONS: Executive represents and warrants that he has no
current or prior agreements, relationships or commitments that conflict with
this Agreement or with his relationship with the Company.

9. RETURN OF MATERIALS: When Executive’s employment with the Company terminates,
for whatever reason, he will promptly deliver to the Company all originals and
copies of all documents, records, software code and programs, media and other
materials containing any of the Company’s Trade Secrets or Confidential
Information and all other property belonging to the Company. Executive will also
return to the Company all equipment, files, software programs and other personal
property or intellectual property belonging to the Company. The foregoing
notwithstanding, Executive and the Company may agree in writing to exceptions to
the foregoing, in which event said agreed exceptions shall be deemed approved
and amending hereto.

10. CONFIDENTIALITY OBLIGATION SURVIVES EMPLOYMENT: Executive acknowledges that
he understands that his obligation to maintain the confidentiality and security
of the Company’s Trade Secrets and Confidential Information remains with him
even after his employment with the Company terminates and continues for so long
as such material remains a trade secret or confidential.

11. WORKS MADE FOR HIRE: Executive acknowledges that he understands that, as
part of his duties to the Company, he may be asked to create or contribute to
the creation of documentation and other copyrightable works. Executive agrees
that any and all documentation and other copyrightable materials that he is
asked to prepare or work on as part of his employment with the Company or that
he otherwise works on or creates while employed by the Company and within the
scope of his employment and duties for the Company shall be “works made for
hire,” as that term is used and defined by U.S. copyright law, and that the
Company shall own all the copyright and other property rights in such works. IF
AND TO THE EXTENT ANY SUCH MATERIAL DOES NOT SATISFY THE LEGAL REQUIREMENTS TO
CONSTITUTE A “WORK MADE FOR HIRE,” EXECUTIVE HEREBY ASSIGNS ALL HIS RIGHT, TITLE
AND INTEREST IN ANY COPYRIGHT OR OTHER RIGHTS OR INTEREST IN SAID WORKS TO THE
COMPANY.

12. DISCLOSURE OF DEVELOPMENTS: Executive agrees that while he is employed by
the Company, he will promptly inform the Company of the full details of all his
inventions, discoveries, improvements, innovations and ideas (collectively
called “Developments”)—whether or not patentable, copyrightable or otherwise
protectible—that he conceives, completes or reduces to practice (whether jointly
or with others) and which:

(a) relate to the Company’s present or prospective business, or actual or
demonstrably anticipated research and development; or

(b) result from any work he does using any equipment, facilities, materials,
Trade Secrets, Confidential Information or personnel of the Company; or

(c) result from or are suggested by any work that he may do for the Company.

13. ASSIGNMENT OF DEVELOPMENTS: Executive hereby assigns to the Company, or the
Company’s designee, his entire right, title and interest in all of the following
that he conceives or makes (whether alone or with others) while employed by the
Company:

(a) all Developments;

(b) all copyrights, trade secrets, trademarks and mask work rights in
Developments; and

(c) all patent applications filed and patents granted in respect of any
Developments, including those in foreign countries.

14. POST-EMPLOYMENT ASSIGNMENT: Executive agrees that he will fully disclose to
the Company any and all inventions, improvements or discoveries actually made,
or copyright registrations or patent applications filed within six months after
his employment with the Company terminates. Executive hereby assigns to the
Company his entire right, title and interest in such inventions, improvements
and discoveries, whether made individually or jointly, which relate to the
business of the Company during the entire period of his employment preceding the
termination of his employment.

15. EXECUTION OF DOCUMENTS: Both while employed by the Company and afterwards,
Executive agrees to execute and aid in the preparation of any papers or filings
that the Company may consider necessary or helpful to obtaining or maintaining
any patents, copyrights, trademarks or other proprietary rights covering work
and Developments for which he has or had responsibility for and/or involvement
with during his term of employment at the Company at no charge to the Company,
but at its expense. If the Company is unable to secure Executive’s signature on
any document necessary to obtain or maintain any patent, copyright, trademark or
other proprietary rights, whether due to his mental or physical capacity or any
other cause, Executive hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as his agents and attorneys-in-fact
to execute and file such documents and do all other lawfully permitted acts to
further the prosecution, issuance and enforcement of patents, copyrights and
other proprietary rights with the same force and effect as if executed by
Executive.

16. PRIOR DEVELOPMENTS: As a matter of record, Executive must identify at the
time of signing this Agreement all prior developments relevant to the subject
matter of his employment by the Company (“Prior Developments”) that have been
conceived or reduced to practice or learned by him, alone or jointly with
others, before his employment with the Company, which he desires to remove from
the operation of this Agreement. Executive represents that he has made no such
Prior Developments at the time of signing this Agreement which he desires to
remove from the operation of this Agreement. Executive further represents and
warrants that he is under no prior contractual or other obligation that in any
way impedes his ability to perform this Agreement or carry out his duties and
responsibilities for the Company, including any non-compete obligations and
that, in providing the services contemplated herein, he will not make any
improper or unauthorized use of any property rights, or trade secrets or
property belonging to his previous employer or anyone else.

17. CONFLICT OF INTEREST: During Executive’s employment by the Company, he
agrees that he will not engage in any business activity competitive with or
adverse to the Company’s business activities Executive also agrees that he will
not engage in any other activities that conflict with the Company’s best
interests.

18. POST-EMPLOYMENT NON-COMPETITION AGREEMENT: Executive acknowledges that he
understands that, during his employment by the Company, he may become familiar
with Confidential Information of the Company. Therefore, it is possible that
Executive could cause grave harm to the Company if he worked for a competitor.
Accordingly, Executive agrees for twelve (12) months after the termination of
his employment with the Company not to engage in, or contribute his knowledge
to, any business entity or activity that is in competition with or adverse to
the Company’s business activities, including, without limitation, with respect
to the blood glucose monitoring business.

(a) Diversion of Company Business: For a period of one year from the date
Executive’s employment terminates, he will not divert or attempt to divert from
the Company any business the Company enjoyed or solicited from its customers
during the period two years prior to the termination of his employment.

(b) Geographic Restrictions: Executive acknowledges and agrees that the
restrictions on his post-employment competitive activity shall apply throughout
the entire United States.

19. ADDITIONAL POST-EMPLOYMENT NON-COMPETITION TERMS: During any period in which
Executive is not receiving compensation payments from the Company only (and for
this purpose, any lump sum payment shall be deemed to be paid over the period to
which such lump sum payment relates), the following post-employment
non-competition term(s) shall apply:

(a) Written Consent: Executive acknowledges that he understands that he will be
permitted to engage in the work or activity described in Section 18 of this
Agreement if he provides the Company with clear and convincing written evidence,
including assurances from his new employer and him, that the contribution of his
knowledge to that work or activity will not cause him to disclose, base judgment
upon or use any of the Company’s Confidential Information. The Company will
furnish Executive a written consent to that effect if he provides the required
written evidence. Executive agrees not to engage in such work or activity until
he receives such written consent from the Company, which consent will not be
unreasonably withheld.

(b) Inability to Secure Employment: If, solely as a result of this
non-competition agreement, Executive is unable to secure employment appropriate
to his abilities and training, despite his diligent efforts to do so, the
Company shall release him from his non-competition obligations, but only to the
extent necessary to allow him to obtain such employment. In all other respects,
the non-competition and confidentiality restrictions herein shall continue to
apply.

20. NONINTERFERENCE WITH NON-SOLICITATION OF COMPANY EMPLOYEES: While employed
by the Company, and for one year after, Executive agrees that he will not
directly or through the use of agents induce, or attempt to induce, any Company
employees to quit the Company’s employ.

21. ENFORCEMENT: Executive agrees that in the event of a breach or threatened
breach of this Agreement by Executive, money damages would be an inadequate
remedy and extremely difficult to measure. Executive agrees, therefore, that the
Company shall be entitled to an injunction to restrain him from such breach or
threatened breach. Nothing in this Agreement shall be construed as preventing
the Company from pursuing any remedy at law or in equity for any breach or
threatened breach.

22. GENERAL PROVISIONS:

(a) Successors: The rights and obligations under this Agreement shall survive
the termination of Executive’s service to the Company in any capacity and shall
inure to the benefit and shall be binding upon: (i) his heirs and personal
representatives, and (ii) the successors and assigns of the Company.

(b) Governing Law: This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida.

(c) Severability: If any provision of this Agreement is determined to be invalid
or unenforceable, the remainder shall be unaffected and shall be enforceable
against both the Company and Executive.

(d) Entire Agreement: This Agreement supercedes and replaces all former
agreements or understandings, oral or written, between the Company and
Executive, including without limitation the Employment Agreement between the
Company and Executive dated January 1, 2006.

(e) Modification: This Agreement may not be modified except by a writing signed
both by the Company and Executive.

(f) Assignment: This Agreement may be assigned by the Company to any affiliate
of the Company. Executive may not assign or delegate his duties under this
Agreement without the Company’s prior written approval.

(g) Notices: Any notice required to be given hereunder shall be deemed to have
been sufficiently given either when served personally, by facsimile transmission
or when served by first class mail addressed to either party at the applicable
address set forth on the first page of this Agreement.

(h) Counterparts. This Agreement may be executed in several identical
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto duly executed this Agreement as of the
day and year first above written.

HOME DIAGNOSTICS, INC.

By: /s/ George H. Holley
Title: Chairman


/s/ J. Richard Damron, Jr.

ADDENDUM A

FORM OF SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (the “Agreement”) is entered
into between HOME DIAGNOSTICS, INC., a Delaware corporation (“Employer”), and J.
RICHARD DAMRON (“Employee”).

WHEREAS, Employee’s employment by Employer [was terminated] [will terminate] as
of      , 2009;

WHEREAS, Employer and Employee desire to settle all issues relating to the
termination of Employee’s employment with Employer, and to establish all other
rights, responsibilities and obligations owed by the parties in connection with
Employee’s employment and separation from employment;

NOW, THEREFORE, in consideration of mutual promises and other good and valuable
consideration, the receipt of which is hereby acknowledged, it is agreed as
follows:

Definitions

Affiliate: As used herein, the term “Affiliate” shall mean and refer to any
officer, director, shareholder, employee, and/or agent of Employer; and/or any
subsidiary, division, or affiliate of Employer (including without limitation any
officer, director, shareholder, employee, and/or agent of any such subsidiary,
division, or affiliate); and/or any entity (including without limitation any
officer, director, shareholder, employee, and/or agent of such entity) in which
Employer owns, directly or indirectly, a legal or beneficial interest (whether
in whole or in part); and/or any individual or entity including without
limitation any officer, director, shareholder, employee, and/or agent of such
entity that owns, directly or indirectly, a legal or beneficial interest
(whether in whole or in part) in Employer.

Agreement

1. Consideration to Employee. As consideration for Employee’s execution and
non-revocation of this Agreement and the covenants and promises contained in
Paragraphs 3, 4 and 5 hereof, Employer agrees to pay to the Employee the
Severance Payment, as defined in the Employment Agreement between Employee and
Employer dated November      , 2008.

2. Review and Revocation. Employer has delivered to Employee two copies of this
Agreement, signed by Employer. Employee understands and agrees that he has
21 days from the date Employee receives this Agreement (not counting the day
Employee receives the Agreement) to consider the terms of and to sign this
Agreement. Employee understands that, in Employee’s sole and absolute
discretion, Employee may sign this Agreement prior to the expiration of the
21-day period. If Employee elects to sign this Agreement, he shall sign both
copies and deliver one fully executed copy to Employer at 2400 NW 55th Ct., Fort
Lauderdale, Florida 33309, Attention: Human Resources Department. The second
copy may be retained by Employee.

Employee further acknowledges and understands that he may revoke this Agreement
for a period of up to 7 days after he signs it (not counting the day Employee
signed the Agreement) and that the Agreement shall not become effective or
enforceable until the 7-day revocation period has expired. To revoke this
Agreement, Employee must give written notice stating that Employee wishes to
revoke the Agreement to Employer (fax: (954) 739-8506). If Employee mails a
notice of revocation to Employer, it must be postmarked no later than 7 days
following the date on which Employee signed this Agreement (not counting the day
Employee signed the Agreement) or the revocation shall not be effective.

3. Release of All Claims; Further Action.

(a) In consideration for the consideration provided for in Paragraph 1, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Employee, for Employee and or Employee’s heirs, assigns,
and all persons and entities claiming by, through, or under Employee, hereby
irrevocably, unconditionally, and completely releases, discharges, and agrees to
hold Employer and its Affiliates, individually or in any combination thereof,
harmless of and from any and all claims, liabilities, charges, demands,
grievances, and causes of action of any kind or nature whatsoever, including
without limitation claims for contribution, subrogation, or indemnification,
whether direct or indirect, liquidated or unliquidated, known or unknown, which
Employee had, has, or may claim to have against Employer or against any
Affiliate, whether as an employee or otherwise (hereinafter collectively
referred to as “Claim(s)”).

(b) The release set forth in this Paragraph 3 includes without limitation any
Claim(s) that Employee has, had, or may claim to have against Employer or any
Affiliate (a) for wrongful termination or discharge, emotional distress, breach
of express or implied contract of employment, employment related torts, or
personal injury (whether physical or mental); (b) for any Claim(s) arising under
federal or state law, including without limitation Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act of 1967, the Florida Civil
Rights Act, Florida Statutes § 760.01, et. seq., or any other federal, state, or
local law prohibiting discrimination on the basis of race, color, religion, sex,
age, national origin, disability, or any other protected group status; (c) any
Claim(s) arising under the Age Discrimination in Employment Act, which prohibits
discrimination against employees age 40 and above; (d) any Claim(s) arising
under the Family and Medical Leave Act, (e) any Claim(s) arising under the
Employee Retirement Income Security Act, (f) any Claim(s) for attorney’s fees or
costs, and (g) for any other Claim(s) in any way related to or arising out of
Employee’s employment with Employer or the termination of that employment.

(c) Nothing in this Agreement waives Employee’s rights, if any, to continue
Employee’s participation in Employer’s employee welfare benefit plan, as allowed
by COBRA and the terms, conditions, and limitations of the plan, or any vested
rights that Employee may have under any employee pension or welfare benefit in
which Employee participated as an employee of Employer.

4. Full and Complete Release. Employee understands and agrees that he is
releasing and waiving any and all Claim(s), including but not limited to Claims
that Employee does not know exist in Employee’s favor at the time Employee signs
this Agreement which, if known by Employee, would materially affect Employee’s
decision to sign this Agreement. For the purpose of implementing a full and
complete release and discharge of Employer and each and every Affiliate,
Employee expressly acknowledges that the release set forth in Paragraph 3 is
intended to include in its effect, without limitation, all Claim(s) which
Employee does not know or suspect to exist in Employee’s favor at the time of
execution hereof and that the release set forth in Paragraph 3 contemplates the
extinguishment of any such Claim(s).

5. Covenant Not to Sue. Employee promises not to file, or permit to be filed on
Employee’s behalf, any lawsuit, charge, or complaint against Employer or any
Affiliate with any administrative agency (unless prohibited by applicable
statute of agency regulation) or with any state or federal court asserting any
Claim(s) released in Paragraphs 3 and/or 4. In addition, Employee waives any
right to recover damages, costs, and attorney’s fees in any action brought by
Employee or by any other person or entity (including without limitation the
Equal Employment Opportunity Commission or the Florida Commission on Human
Relations) on Employee’s behalf asserting any Claim(s) released by Paragraphs 3
and 4.

6. Wages and Commissions Paid in Full. Employee acknowledges that, except for
the Severance Payment, he has received all monies due and owing to Employee from
Employer, including without limitation any monies due and owing to Employee for
wages, accrued but unused vacation benefits, commissions, or otherwise and that
he has no claim against Employer whatsoever for the payment of any further
wages, commissions, vacation benefits, or other monies.

7. Non-Disparagement. Employee agrees to avoid making disparaging remarks or
taking any action now, and at any time in the future, which could be considered
detrimental to Employer.

8. Return of Employer Property. Employee agrees to promptly deliver to Employer
any property of Employer in Employee’s possession or under his control.

9. Confidential Information. Employee represents that he has returned to
Employer all copies of any secret or confidential information, knowledge or data
relating to Employer or any of its affiliated companies and their respective
businesses that shall have been obtained by Employee during his employment by
Employer, and further agrees not to communicate or divulge any such information,
knowledge or data to anyone other than Employer or persons designated by
Employer, nor use any such information, knowledge or data in any manner.

10. Remedies. Employee hereby acknowledges that if he breaches the restrictive
covenants contained in Paragraph 9 of this Agreement, the damages to Employer
will result in irreparable harm to Employer, and Employee agrees that, in
addition to any other remedies provided for herein or otherwise available at
law, Employer shall be entitled in any court of equity having jurisdiction to an
injunction restraining Employee in the event of a breach, actual or threatened,
of the agreements and covenants contained in Paragraph 9 of this Agreement.

11. Future Cooperation. Employee agrees to cooperate with Employer in connection
with any matter with which he was involved as an employee of Employer or any
existing or potential claim, investigation, administrative proceeding, lawsuit
or other legal or business matter, including assigning all patent rights to
Employer on existing or future patent applications on which Employee is listed
as an inventor, which arose during Employee’s employment by Employer, all as
reasonably requested by Employer.

12. Not an Admission. This Agreement does not constitute an admission by
Employer or by any Affiliate, and Employer and each and every Affiliate
specifically deny, that Employer or any Affiliate has violated any contract,
law, or regulation or that it or he has discriminated against Employee or
otherwise infringed on Employee’s rights and privileges or done any other
wrongful act. This Agreement does not constitute an admission by Employee, and
Employee specifically denies, that Employee has violated any contract, law, or
regulation or that he has infringed on Employer’s rights and privileges or done
any other wrongful act.

13. Entire Agreement. This Agreement constitutes the entire understanding
between the parties and supersedes all negotiations, representations, prior
discussions, and preliminary agreements between the parties. No promise,
representation, warranty, or covenant not included in this Agreement has been or
is relied upon by either party. Notwithstanding any statute or case law to the
contrary, this Agreement may not be modified except by a written instrument
signed by each of the parties, whether or not such modification is supported by
separate consideration.

14. Miscellaneous. Notwithstanding any conflict of laws provisions to the
contrary, this Agreement shall be governed by the laws of the State of Florida
and the parties consent to the jurisdiction and venue of Florida State and
Federal courts and waive any defenses based on jurisdiction or venue. Employee
warrants that he has not assigned any Claim(s) released by this Agreement, or
any interest therein, to any third party. Any waiver by any party hereto of any
breach of any kind or character whatsoever by any other party, whether such
waiver be direct or implied, shall not be construed as a continuing waiver of,
or consent to, any subsequent breach of this Agreement on the part of the other
party. In addition, no course of dealing between the parties, nor any delay in
exercising any rights or remedies hereunder or otherwise, shall operate as a
waiver of any of the rights or remedies of the parties. The provisions of the
Agreement are severable. If any part of this Agreement is found to be
unenforceable, the other provisions shall remain fully valid and enforceable. It
is the intention and agreement of the parties that all of the terms and
conditions hereof be enforced to the fullest extent permitted by law. This
Agreement shall inure to and bind the heirs, devisees, executors,
administrators, personal representatives, successors, and assigns of the
respective parties hereto.

15. Attorneys’ Fees. If a civil action or other proceeding is brought to enforce
this Agreement, the prevailing party shall be entitled to recover reasonable
attorney’s fees, costs, and expenses incurred, in addition to any other relief
to which such party may be entitled.

16. Knowing and Voluntary Execution. Employee acknowledges that he has read this
Agreement carefully and fully understands the meaning of the terms of this
Agreement. Employee acknowledges that he has signed this Agreement voluntarily
and of Employee’s own free will and that he is knowingly and voluntarily
releasing and waiving all Claim(s) that he has or may have against Employer or
any Affiliate.

17. Opportunity to Consult with Counsel. Employee further acknowledges that he
has been encouraged by Employer to consult with an attorney, and has had the
opportunity if he so chooses, to do so prior to signing this Agreement. Each
party agrees that he or it shall be solely responsible for any attorney’s fees
incurred by that party in the negotiation and execution of this Agreement.

EMPLOYEE



    DATED:

EMPLOYER

HOME DIAGNOSTICS, INC.

     
DATED:
  By:
 
  Name:
 
  Title:

1

ADDENDUM B

July 8, 2008

J. Richard Damron, Jr.
2120 NW 25th Street
Boca Raton, Florida 33431

Re: Optionee Under Stock Option and Equity Plans of Home Diagnostics, Inc.



      Re: Notice of Extension of Option Exercise Period following Retirement re
NSO Options Granted under the 1992 Stock Option Plan, the 2002 Stock Option
Plan, and the 2006 Equity Incentive Plan of Home Diagnostics, Inc.  

Dear Richard:

Reference is made to each of the (i) Home Diagnostics, Inc. 1992 Incentive Stock
Option Plan (the “1992 Plan”) and the stock option agreement or agreements
(individually, a “1992 Plan Agreement” and collectively, the “1992 Plan
Agreements”) entered into between Home Diagnostics, Inc. (the “Company”) and
you, as an optionee (“Optionee”), under the 1992 Plan, (ii) Home Diagnostics,
Inc. 2002 Stock Option Plan (the “2002 Plan”), and the stock option agreement or
agreements (individually, a “2002 Plan Agreement” and collectively, the “2002
Plan Agreements”) entered into between the Company and you, as an optionee,
under the 2002 Plan, (iii) Home Diagnostics, Inc. 2006 Equity Incentive Plan
(the “2006 Plan”), and the stock option agreement or agreements (individually, a
“2006 Plan Agreement” and collectively, the “2006 Plan Agreements”) entered into
between the Company and you, as an optionee, under the 2006 Plan, and
(iv) certain other stock option agreements (the “Other Agreements”)
substantially similar to either the 1992 Plan Agreements or the 2002 Plan
Agreements and evidencing options to purchase shares of Common Stock other than
pursuant to the 1992 Plan, the 2002 Plan and/or the 2006 Plan (collectively, the
“Plans”) entered into between the Company and you, as optionee, in each case,
pursuant to which the non-qualified stock options (“NSOs”) more fully identified
on Schedule A attached hereto (collectively, the “Modified NSOs”) to purchase an
aggregate of 403,806 shares of the Common Stock, par value $0.01 per share of
the Company, were granted to you under the terms and conditions set forth in the
1992 Plan, 2002 Plan and/or 2006 Plan (individually, a “Plan” and collectively,
the “Plans”) and/or pursuant to the 1992 Plan Agreements, 2002 Plan Agreements,
2006 Plan Agreements and/or Other Agreements (individually, an “Option
Agreement” and collectively, the “Option Agreements”). Capitalized terms used
herein without definition shall have the respective meanings ascribed to them in
the appropriate Plan and/or Option Agreement.

You are hereby notified that effective as of July 9, 2008, the terms of each of
the outstanding NSOs granted to you under the Plans and Option Agreements, all
as more fully set forth on Schedule A attached hereto, are amended to provide
that any option (or portion thereof) that has vested on or prior to the date
that the employment of the Optionee terminates for any reason (other than any
termination for “cause,” as such term is defined in the applicable Plan or
Option Agreement evidencing such NSO), shall remain exercisable and shall not
expire until the end of the exercise period otherwise provided for in the
applicable Plan and/or Option Agreement (as more fully set forth in the column
entitled “Expiration Date” on Schedule A attached hereto), notwithstanding any
provision contained in the applicable Plan and/or Option Agreement to the
contrary, provided that the Optionee shall have satisfied both of the following
criteria, at or prior his termination of employment date: (i) the Optionee’s age
at the time of his termination of employment shall be at least 55; and (ii) the
sum of (A) the Optionee’s age at the time of his termination of employment and
(B) his years of service with the Corporation, any parent or any subsidiary,
shall total at least 65 years.

Very truly yours,

HOME DIAGNOSTICS, INC.

By: /s/ Ronald L. Rubin
Title: Chief Financial Officer


AGREED TO AND ACCEPTED BY:

/s/ J. Richard Damron, Jr.

2

Schedule A

Home Diagnostics, Inc.
Outstanding NSOs Being Amended

                                         
 
          Original Grant                        
Name
  Plan/Other Agreement   Date________   Expiration Date_____   Modified NSOs___
  Exercise Price
 
                                       
Dick Damron
  Other Agreement     08/16/2001       08/16/2011       63,516     $ 2.99  
 
                                       
Dick Damron
  Other Agreement     12/13/2001       12/13/2011       46,800     $ 2.99  
 
                                       
Dick Damron
  Other Agreement     01/01/2002       01/01/2012       49,140     $ 2.99  
 
                                       
Dick Damron
    2002       12/10/2002       12/10/2012       35,978     $ 3.42  
 
                                       
Dick Damron
    2002       12/10/2003       12/10/2013       49,140     $ 3.63  
 
                                       
Dick Damron
    2002       05/01/2004       05/01/2014       43,031     $ 3.85  
 
                                       
Dick Damron
    2002       04/01/2005       04/01/2015       44,201     $ 3.85  
 
                                       
Dick Damron
    2006       09/26/2006       09/26/2016       30,000     $ 12.00  
 
                                       
Dick Damron
    2006       06/05/2007       06/05/2014       42,000     $ 11.20  
 
                                       
Total
                            403,806          
 
                                       

3